court's discretion to grant probation or diversion, NRS 176A.100(1)(c);
                NRS 176A.290(1); NRS 458.320(2), and Harpe fails to demonstrate that
                the district court abused its discretion by declining to do so here, see   Houk
                v. State, 103 Nev. 659, 664, 747 P.2d 1376, 1379 (1987). Accordingly, we
                            ORDER the judgment of conviction AFFIRMED.



                                             A
                                         Hardesty
                                                 6.-A A- ,s2N       ,J.




                cc: Hon. Patrick Flanagan, District Judge
                     Steven L. Sexton
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA

                                                       2
(0) 1947A

                                                                                           MEMM